Case: 17-40786      Document: 00514523903         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40786
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 21, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JUAN HUERTA-TORRES, also known as Juan Manuel Huerta-Torres, also
known as Antonio Martinez-Vega, also known as Juan Manuel Huerta,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:16-CR-972-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Huerta-Torres has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Huerta-Torres has filed responses. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Huerta-Torres’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40786    Document: 00514523903     Page: 2   Date Filed: 06/21/2018


                                 No. 17-40786

responses. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2